DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 1, in part, -15); SEQ ID NO: 21; at least 90% identity to SEQ ID NO: 21 with all four (H22, R31, L40, and Y44) mutations; SEQ ID NO: 92 and target protein eCry3.1Ab in the reply filed on 23August2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
The species election requirement between SEQ ID NOs: 83-86, 88-90, 92, and 95 (which all comprise H22, R31, L40, and Y44 and have 98.48% identity to SEQ ID NO: 21), as set forth in the Restriction Requirement mailed on 01July2022, is hereby withdrawn and SEQ ID NOs: 83-86, 88-90, and 95 are hereby rejoined and may be fully examined for patentability under 37 CFR 1.104. Please note that the currently pending claims only recite SEQ ID NO: 92. With this withdrawal, SEQ ID NOs: 83-86, 88-90, and 95 may be added back to the claims but (as is discussed in further detail below with respect to Written Description); Applicant should consider whether only SEQ ID NOs: 83, 92, and 95 be recited within the claims because the specification shows that SEQ ID NOs: 84, 85, 86, 88, 89, and 90 comprise mutations that unacceptably reduce or demolish eCry3.1Ab binding (mutations R8A, W9A, L21A, L24A, V26A, and Y29A, respectively).1  
In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Status of the Claims
The amendments filed 23August202 are acknowledged. Claims 1-7, 9-10, and 14-15 are pending with claims 8 and 11-13 having been cancelled. Claims 3-5, 7, and 9-10 are currently amended and claims 6 and 15 were previously presented. No claims are withdrawn.
Claims 1-7, 9-10, and 14-15 are examined on the merits herein.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) [US provisional Appl. No. 62599289 filed 15December2017] and 35 U.S.C. 365(c) [national stage entry of PCT/US18/65440 filed 13December2018] is acknowledged. Claims 1-7, 9-10, and 14-15 have an effective filing date of 15December2017. 
Specification
The disclosure is objected to because of the following informalities: the description of SEQ ID NO: 3 being the eCry3.1Ab amino acid sequence at page 20, lines 7 and 8 as well as page 33, lines 6-7 is believed to be a typographical error (it is believed that SEQ ID NO: 2 should be referenced there instead).  
Appropriate correction or clarification is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  this claim states that the eCry3.1Ab amino acid sequence SEQ ID NO: 3, but based on the totality of the specification and the sequence listing; the eCry3.1Ab amino acid sequence is believed to be SEQ ID NO: 2 (and not SEQ ID NO: 3).  Appropriate correction or clarification is required.
See page 11, lines 1-2:

    PNG
    media_image1.png
    79
    709
    media_image1.png
    Greyscale

See page 17, lines 25-29:

    PNG
    media_image2.png
    142
    757
    media_image2.png
    Greyscale

See page 19, lines 3-7:

    PNG
    media_image3.png
    145
    755
    media_image3.png
    Greyscale

See page 35, line 20:

    PNG
    media_image4.png
    146
    747
    media_image4.png
    Greyscale

See page 37, lines 28-29:

    PNG
    media_image5.png
    60
    744
    media_image5.png
    Greyscale

See page 38, lines 11-25:

    PNG
    media_image6.png
    429
    759
    media_image6.png
    Greyscale


Claim Interpretation(s)
“synNAPS” does not have a well-recognized meaning in the art, but is defined by Applicant at page 39, lines 28-29 of the specification and, consistent therewith, interpreted herein to mean the 14 synthetic non-antibody protein scaffolds (synNAPS1-14) identified via steps 1 and 2 of Example 1 of the specification (see pages 38-42, especially page 39, line 27-page 40, line 2) and comprising SEQ ID NOs: 9-22, respectively. If this interpretation is in error, Applicant is encouraged to clarify the record.

“eCry3.1Ab” is defined at page 17, lines 25-29 of the specification and exemplified by SEQ ID NO: 2 (the features of which are described at page 38, lines 17-23 of the specification). “eCRY3.1Ab” has been interpreted to mean “an engineered hybrid insecticidal protein comprising in an N-terminus to C-terminus direction an N-terminal region of a Cry3A protein fused to a C-terminal region of a CrylAa or a CrylAb protein”. For clarity of the record, please note that eCry3.1Ab was known to the prior art (see US Pat. No. 8309516 and WALTERS et al. 2010 Applied & Enviro. Micro. 76(10):3082-3088). 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
Claims 1-2, 4-7, 9-10, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Overview of the issues:
Claims 1-2, 6-7, 9-10, and 14-15 attempt to claim any synNAPS or antigen-binding fragment thereof by reciting what it does (function) rather than what it is (structure) but neither the specification nor the prior art describes either (1) representative species of the claimed genus or (2) a reasonable correlation between structure and function.2 For clarity of the record, this issue exists even in view of the interpretation of “synNAPS” summarized above.
Claims 1, 6, and 14-15 recite any synNAPS or antigen-binding fragment thereof that binds to any insecticidal protein. For clarity of the record, this issue exists even in view of the interpretation of “synNAPS” summarized above.
Further, claims 2, 7, 9, and 10 recite any synNAPS or antigen-binding fragment thereof that binds to an eCry3.1Ab protein (claim 2 specifies wherein the eCry3.1Ab protein comprises the amino acid sequence SEQ ID NO: 2 [sic]). For clarity of the record, this issue exists even in view of the interpretation of “synNAPS” summarized above.
Further, while claims 4 and 5 do provide more structural limitations for the claimed synNAPS or antigen-binding fragments thereof (those having at least 90% sequence identity to SEQ ID NO: 21 and comprising H22, R31, L40, and Y44), but these claims still encompass binding to any insecticidal protein and (for the reasons set forth below) appear to be missing certain critical/key residues for insecticidal protein binding.

The specification describes synNAPS-13 comprising SEQ ID NO: 21 (which has H22, R31, L40, and Y44)3 as well as synNAPS-13 variants4. The synNAPS-13 variants (SEQ ID NOs: 83-86, 88-90, 92, and 95) all comprise H22, R31, L40, and Y44 and also one alanine (A) substitution as compared to SEQ ID NO: 21 (SEQ ID NO: 83 comprises K7A, SEQ ID NO: 84 comprises R8A, SEQ ID NO: 85 comprises W9A, SEQ ID NO: 86 comprises L21A, SEQ ID NO: 88 comprises L24A, SEQ ID NO: 89 comprises V26A, SEQ ID NO: 90 comprises Y29A, SEQ ID NO: 92 comprises S33A, and SEQ ID NO: 95 comprises T46A).5 SEQ ID NOs: 83-86, 88-90, 92, and 95 all have about 98.48% sequence identity to SEQ ID NO: 21 (when aligned using the Multiple Sequence Alignment tool Clustal O(1.2.4), see alignment herein below). 
The specification explains that synNAPS-13 was obtained, by design, because it differentially binds the specific insecticidal protein eCry3.1Ab:6 as shown at page 43 of the specification, synNAPS-13 binds eCry3.1Ab but not Cry1Ab, mCry3A, Cry1Ai, Cry1Aa, or Cry1Ab.1Ca in Table 4 (second to the last line) and also does not bind Cry1B, Cry1F, Cry1I, Cry1J, Cry1Gb.1Fa, Cry1Gb.1Ig, or Vip3 (page 43, lines 8-11). Furthermore, none of synNAPS1-10, -12, or -14 bind eCry3.1Ab7 which is by design and a key feature for obtaining useful synNAPS molecules that may be deployed in assays for detecting and differentiating (wild type or engineered hybrid) insecticidal proteins from each other8). 
To be clear, one other synNAPS molecule does bind eCry3.1Ab (synNAPS-11 having SEQ ID NO: 19) but it binds multiple insecticidal proteins and, therefore, would not be useful in an assay for detecting and differentiating eCry3.1Ab from all other insecticidal proteins. Further, none of the 14 synNAPS molecules described within the specification bind wild type insecticidal proteins Cry1I, Cry1F, and Cry1Ba, or hybrid insecticidal protein Cry1Gb.1F, or the vegetative insecticidal protein Vip3Aa.9
The specification also describes synNAPS-2, -9, and -13 variants that were obtained by introducing single residue alanine (A) substitutions into sequences 10, 17, or 21, respectively.10 The stated purpose of this mutation analysis was to identify “key functional amino acid positions” within those synNAPS molecules for Cry1Ab binding, mCry3A binding, or eCry3.1Ab binding, respectively.11 There are thirteen (13) synNAPS-13 variants described in the specification, some with unacceptably reduced or even abolished eCry3.1Ab binding  (which will be discussed in more detail below with respect to (D)).12 
RE: (A), (B), and (C): Because no antigen-binding synNAPS fragments (of any of synNAPS1-14) are described by either the specification or the prior art and because the only (full length) synNAPS molecules described (i) are within this specification (i.e., synNAPS1-14 corresponding to SEQ ID NOs: 9-22, respectively) and (ii) each differentially binds to particular Cry insecticidal protein(s) (i.e., each of synNAPS1-14 are shown to bind to only a specific one or more Cry insecticidal proteins); the specification, in view of the prior art, does not disclose representative species of the claimed genus.  Further, because neither the specification nor the prior art describe the structural features necessary for a synNAPS molecule to bind to an insecticidal protein13, the specification, in view of the prior art, does not disclose a reasonable structure::function correlation sufficient for a skilled artisan to (RE: (A) in particular->) predict with a reasonable degree of confidence the structure of a synNAPS molecule from only a recitation of its function to bind any insecticidal protein and/or (RE: (B) and (C) in particular->) recognize Applicant was in possession of the full metes and bounds of the claimed genus at the time this application was filed. Regarding (C) in particular, it is again pointed out that, by design, certain synNAPS molecules do not bind eCry3.1Ab and, in that way, are useful in assays for detecting and differentiating a particular Cry insecticidal protein from other Cry insecticidal proteins (such as from eCry3.1Ab) (e.g., synNAPS-6, -7, -8, and -9 which are specific for mCry3A binding and do not bind to eCry3.1Ab14).  So, based on the current record, a person with skill in the art at the time this application was filed would only have recognized Applicant possessing synNAPS-11, synNAPS-13, and certain synNAPS-13 variants as capable of binding to eCry3.1Ab (not any synNAPS molecule (i.e., not all of synNAPS1-14) as is currently encompassed by claims 2, 7, 9, and 10). 

RE: (D): while claims 4 and 5 do recite certain structural limitations for the encompassed synNAPS molecules and antigen-binding fragments thereof, (i.e., those having at least 90% sequence identity to SEQ ID NO: 21 and comprising H22, R31, L40, and Y44) these claims still encompass binding to any insecticidal protein and claim 4 appears to recite an incomplete list of “key functional amino acid” residues (which negates concluding that there is a structure::function correlation recited within the claim language itself). 
As said above, there are thirteen (13) synNAPS-13 variants described in the specification which were generated for the purpose of identifying the “key functional amino acid positions” in synNAPS-13 which are necessary for eCry3.1Ab binding.15 For clarity of the record, synNAPS-13 variants 83-86, 88-90, 92, and 95 all comprise the residues H22, R31, L40, and Y44 (which are explicitly recited in claim 4). 
Some of the synNAPS-13 variants have unacceptably reduced or even abolished eCry3.1Ab binding such that the specification identifies positions 22, 31, 44, 29 (see SEQ ID NO: 90), 9 (see SEQ ID NO: 85), 21 (see SEQ ID NO: 86), 24 (see SEQ ID NO: 88), and 40 as important for moderating binding to eCry3.1Ab.16 To be clear, and as is shown in Table 10 (page 51), mutating position 24 (see SEQ ID NO: 88 with L24A) or 29 (see SEQ ID NO: 90 with Y29A) actually abolished eCry3.1Ab binding. Based on this information, alone, a person with skill in the art at the time the application was filed would not reasonably recognize the presence of only the four residues H22, R31, L40, and Y44 within a synNAPS molecule as being sufficient structure for binding to any Cry insecticidal protein and for binding to eCry3.1Ab in particular because synNAPS-13 variants SEQ ID NOs: 88 (L24A) and 90 (Y29A), which comprise H22, R31, L40, and Y44, do not bind eCry3.1Ab at all (i.e., they do not bind any insecticidal protein); the specification says that residues L24 and Y29 are “key” for eCry3.1Ab binding; and the specification identifies additional residues as “key” for eCry3.1Ab binding (namely, residues W9 and L21). To this end, it appears as though the claims (e.g., claim 4) should at least require the presence of W9, L21, H22, L24, Y29, R31, L40, and Y44 within the synNAPS—arguably residues R8 and V26 as well for the reasons that follow: 
the specification implies that the binding affinity of synNAPS-13 variant SEQ ID NO: 90 (Y29A) and synNAPS-13 variant SEQ ID NO: 86 (L21A) to eCry3.1Ab are unacceptably low, therefore, drawing the conclusion that positions 29 and 21 are important for eCry3.1Ab binding.17 By that same analysis, then, SEQ ID NO: 84 (with R8A) and SEQ ID NO: 89 (with V26A) also have an unacceptably low binding affinity for eCry3.1Ab because SEQ ID NO: 84 (R8A) had a binding affinity for eCry3.1Ab (2.4) that is less than that of SEQ ID NO: 90 (Y29A, 2.6) and because SEQ ID NO: 89 (V26A) had a binding affinity for eCry3.1Ab that is the same (1.8) as that of SEQ ID NO: 86 (L21A, 1.8) (see Table 9 within the specification). 

So, it appears as though residues R8 and V26 are also important for moderating eCry3.1Ab binding such that all of residues R8, W9, L21, H22, L24, V26, Y29, R31, L40, and Y44 should be referenced within the claims (e.g., claim 4). For clarity of the record, the synNAPS comprising SEQ ID NOs: 21, 83, 92, or 95 comprises R8, W9, L21, H22, L24, V26, Y29, R31, L40, and Y44 and also binds eCry3.1Ab—which is at least relevant to rejoinder of non-elected species (addressed above).

As said above with reference to (A), (B), and (C) and as more specifically discussed here with respect to (D); the specification, in view of the prior art, discloses neither representative species of the claimed genus nor a reasonable structure::function correlation so that a person with skill in the art at the time this application was filed could have recognized Applicant as being in possession of the full metes and bounds of the claims.


Alignment of SEQ ID NO: 21 to SEQ ID NOs: 83-95:
SEQ95      MVKVKFKRWGEEKEVDTSKILHVLRVGKYVRFSYDDNGKLGAGYVAEKDAPKELLDMLAR	60
SEQ94      MVKVKFKRWGEEKEVDTSKILHVLRVGKYVRFSYDDNGKLGAGAVTEKDAPKELLDMLAR	60
SEQ93      MVKVKFKRWGEEKEVDTSKILHVLRVGKYVRFSYDDNGKAGAGYVTEKDAPKELLDMLAR	60
SEQ92      MVKVKFKRWGEEKEVDTSKILHVLRVGKYVRFAYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ91      MVKVKFKRWGEEKEVDTSKILHVLRVGKYVAFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ90      MVKVKFKRWGEEKEVDTSKILHVLRVGKAVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ89      MVKVKFKRWGEEKEVDTSKILHVLRAGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ88      MVKVKFKRWGEEKEVDTSKILHVARVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ87      MVKVKFKRWGEEKEVDTSKILAVLRVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ86      MVKVKFKRWGEEKEVDTSKIAHVLRVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ85      MVKVKFKRAGEEKEVDTSKILHVLRVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ84      MVKVKFKAWGEEKEVDTSKILHVLRVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ21      MVKVKFKRWGEEKEVDTSKILHVLRVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
SEQ83      MVKVKFARWGEEKEVDTSKILHVLRVGKYVRFSYDDNGKLGAGYVTEKDAPKELLDMLAR	60
           ******   ***********  * *.** * *:****** *** *:**************

SEQ95      AEREKK	66
SEQ94      AEREKK	66
SEQ93      AEREKK	66
SEQ92      AEREKK	66
SEQ91      AEREKK	66
SEQ90      AEREKK	66
SEQ89      AEREKK	66
SEQ88      AEREKK	66
SEQ87      AEREKK	66
SEQ86      AEREKK	66
SEQ85      AEREKK	66
SEQ84      AEREKK	66
SEQ21      AEREKK	66
SEQ83      AEREKK	66
           ******

Percent Identity Matrix:








Alignment of SEQ ID NOs: 21, 83-86, 88-90, 92, and 95 (which all comprise H22, R31, L40, and Y44):
SEQ95      MVKVKFKRWG EEKEVDTSKI LHVLRVGKYV RFSYDDNGKL GAGYVAEKDA PKELLDMLAR	60
SEQ92      MVKVKFKRWG EEKEVDTSKI LHVLRVGKYV RFAYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ90      MVKVKFKRWG EEKEVDTSKI LHVLRVGKAV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ89      MVKVKFKRWG EEKEVDTSKI LHVLRAGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ88      MVKVKFKRWG EEKEVDTSKI LHVARVGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ86      MVKVKFKRWG EEKEVDTSKI AHVLRVGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ85      MVKVKFKRAG EEKEVDTSKI LHVLRVGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ84      MVKVKFKAWG EEKEVDTSKI LHVLRVGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ21      MVKVKFKRWG EEKEVDTSKI LHVLRVGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
SEQ83      MVKVKFARWG EEKEVDTSKI LHVLRVGKYV RFSYDDNGKL GAGYVTEKDA PKELLDMLAR	60
           ******   * **********  ** *.** * **:******* *****:**** **********

SEQ95      AEREKK	66
SEQ92      AEREKK	66
SEQ90      AEREKK	66
SEQ89      AEREKK	66
SEQ88      AEREKK	66
SEQ86      AEREKK	66
SEQ85      AEREKK	66
SEQ84      AEREKK	66
SEQ21      AEREKK	66
SEQ83      AEREKK	66
           ******

Scope of Enablement:
Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for synNAPS-13 comprising SEQ ID NO: 21 (see claim 3) binding to an insecticidal protein comprising SEQ ID NO: 2 (i.e., eCry3.1Ab, see claim 2); does not reasonably provide enablement for synNAPS-13 comprising SEQ ID NO: 21 (see claim 3) binding to an insecticidal protein comprising one of SEQ ID NOs: 1, 3-7 (see claim 2).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
With the amendment of claim 3 following restriction election so that only elected synNAPS-13 sequence SEQ ID NO: 21 is recited therein and by not making a commensurate amendment to claim 2 for the eCry3.1Ab sequence SEQ ID N:O 2; claim 3 may be reasonably interpreted as being directed toward a synNAPS comprising SEQ ID NO: 21 that binds to an insecticidal protein comprising any one of SEQ ID NOs: 1-7 (see claim 2). 
The specification teaches synNAPS-13 binds eCry3.1Ab (see Table 14 at page 43 of the specification), but the specification (Table 4) also makes clear that synNAPS-13 (comprising SEQ ID NO: 21) does not bind Cry1Ab (SEQ ID NO: 1), mCry3A (SEQ ID NO: 3), Cry1Aa (SEQ ID NO: 4), Cry1Ai (SEQ ID NO: 5), or Cry1Ab.1Ca (SEQ ID NO: 6).  
The art does not compensate for the deficiencies of this specification at least because the art does not teach synNAPS molecules (as those molecules are defined herein). Therefore, without more from Applicant, it would amount to undue trial and error experimentation for a person with skill in the art to make and/or use the full scope of the claimed subject matter.
A remedial amendment would be at claim 2 such that only SEQ ID NO: 2 is recited. 

Conclusion
The closest prior art is considered to be publications about Sac7d scaffold proteins and their use as an alternative to antibodies for high affinity and high specificity binding to a particular target molecule (as well as how to make Sac7d scaffold proteins with these properties). One exemplary publication is BEHAR et al. (2013 Protein Engineering Design & Selection 26(4): 267-275) who teach developing Sac7d scaffold proteins with a high affinity and high binding specificity to human immunoglobulin G. There is currently no evidence of record to suggest that the prior art had developed a Sac7d scaffold protein with a high affinity and high binding specificity for a particular Bacillus thuringiensis (Bt) Cry protein/toxin.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad ABRAHAM can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA STEPHENS/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see Tables 9 and 10 of the specification as well as the statements at page 51, line 1 to page 52, line 7 of the specification.  
        2 See MPEP § 2163(II)(A)(3)(a)(ii). See also the Memo to the Corps dated 22February2018 entitled “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials” (https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf) and the Training document dated 07October2015 entitled “Antibody Decisions and Their Compliance with the Written Description Requirement” ( https://ptoweb.uspto.gov/patents/exTrain/documents/Antibody_1072015.pptx). 
        3 see page 11, line 20 of the specification.
        4 See page 13, line 11 of the specification.
        5 See Table 9 at pages 50-51 of the specification.
        6 See Example 1 at page 38, line 13 to page 39, line 5; page 39, lines 25 to page 40, line 3; and page 42, lines 3-6.
        7 See Table 4 on page 43 of the specification. 
        8 See the specification at page 5, lines 15-22.
        9 Page 43, lines 11-13 of the specification.
        10 See Tables 7, 8, and 9 of the specification at pages 48-51.
        11 Specification at page 47, line 21 to page 48, line 4.
        12 See Table 9 and page 50, line 15 to page 52, line 7 of the specification (including Table 10).
        13 e.g., the structure underlying the synNAPS-13 molecule comprising SEQ ID NO: 21 that correlates to its differential binding of eCry3.1Ab; the structure underlying the synNAPS-13 variant molecules comprising SEQ ID NOs: 88 or 90 or synNAPS-1, -1, -3, -4, -5, -6, -7, -8, -9, -10, -12, -14 molecules that correlate to their not binding to eCry3.1Ab; and/or the structure of eCry3.1Ab underlying its binding to synNPS-13 and synNAPS-11.
        14 Table 4 on page 43 of the specification.
        15 Page 47, lines 21-24 of the specification.
        16 Page 51, line 1 to page 52, line 7 of the specification.
        17 Table 10 and page 51, line 12 to page 52, line 7 of the specification.